DETAILED ACTION

Response to Arguments


112 Section
On further review of the specification, examiner agrees that the sampling unit is properly supported in the specification with a structural reference to a light sensor.  However, neither the identifying unit nor control unit have structural support in the specification and therefore the 112(b) rejection will be maintained.

MPEP 2181(II)(A)  lays out the requirements for the specification when a claim limitation invokes 112(f).
The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. 
Simply repeating the 'adapted to' functional language in the specification is not sufficient.

103 Section
As to the 1st  argument middle page 8 asserting that Wang does not teach two fingerprints.   As outlined in the instant rejection, Jia teaches at least two fingerprints  see Abstract  fingerprint of a plurality of fingers and  pg2 step 3 fingerprint information of a plurality of fingers

As to the 2nd   argument bottom page 8 asserting that Wang does not teach two light source areas.  Examiner has determined using BRI that Wang Fig 10B and Fig 13 each show multiple light source areas.   

As to the 3rd    argument top page 9 asserting that Wang does not disclose light pixels in at least two light source areas including unlit pixels in intervals between adjacent light source areas.  To the contrary, Wang Fig 10B and Fig 13 each show light pixels in at least two light source areas including unlit pixels in intervals between adjacent light source areas

Claim Rejections - 35 USC § 101
The previous 101 rejection of claim 14 is withdrawn in view of applicant's amended claim language.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a sampling unit, an identifying unit, and a control unit  in claim 6
an identifying unit   in claim 9
a control unit  in claim 10

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For example, claim limitation :
an identifying unit, and a control unit  in claim 6
an identifying unit   in claim 9
a control unit  in claim 10

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (no association between the structure and the function can be found in the specification)Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally:
claim 6 recites 'light pixels' and 'at least one pixel' ; the relationship between these terms is unclear i.e. are these separate or subsets 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wang( US 2021/0334497 hereinafter Wang) in view of Jia Huixin( WO2017012186 hereinafter Jia)  .

Claim 1 is rejected on the basis presented below in the rejection of claim 6.
Claim 2 is rejected on the basis presented below in the rejection of claim 7.
Claim 3 is rejected on the basis presented below in the rejection of claim 8.
Claim 4 is rejected on the basis presented below in the rejection of claim 9.
Claim 5 is rejected on the basis presented below in the rejection of claim 10.




As to claim 6,   
Wang discloses an electronic device, comprising: 
a light source,  Fig 11 402
 adapted to, 
when [0017] contact by a user on the touch surface
the electronic device Fig 16 1700 display device in view of  [0066] phone
[[is in a locked state and]]
receives [0017] detecting contact
position information 
[0017] position of the contact
in view of  Fig 10A two light sensors 1007 
in further view of  [0057]receiving reflected light
of [[at least two]]fingerprints,  
[0017] the fingerprint of the user 
in view of  Fig 10A Finger (i.e. two ridges) 
 in further view of  [0003] ridges
light [0017] emit a light
pixels Fig 13 1403 pinhole  in view of  Applicant spec [0035]
           A pixel is interpreted as the smallest controllable element for lighting a screen.
           Jia also teaches pixels throughout
in at least two light source areas
2 of Fig 10B 1008 shows 3 'point light sources' in view of  Fig 13 1403 pinhole  
corresponding to the position information [0017] position of the contact
of [[the at least two ]]fingerprints, 
[0017] the fingerprint of the user 
in view of  Fig 10A Finger (i.e. two ridges) 
 in further view of  [0003] ridges
wherein a screen Fig 10B 1006 protective layer
of the electronic device Fig 16 1700 display device in view of  [0066] phone
corresponds a plurality of light source areas 
Fig 10B 1008 shows 3 'point light sources' in view of  Fig 13 1403 pinhole  
arranged in topology, 
Fig 10B 1008 shows 3 'point light sources'  arranged in a line, evenly spaced

each of the plurality of light source areas 
Fig 10B 1008 shows 3 'point light sources'  in view of  Fig 13 1403 pinhole  
comprises at least one pixel  
Fig 13 1403 pinhole  in view of  Applicant spec [0035]
A pixel is interpreted as the smallest controllable element for lighting a screen.
Jia also teaches pixels throughout

and there are unlit pixels Fig 13 1402 pinhole layer coating
configured in an interval between see  Fig 13
adjacent light source areas; 
Fig 10B 1008 shows 3 'point light sources'
in view of  Fig 13 1403 pinhole  
			among see  Fig 13 wherein  the 1402's are distributed among the 1403's
			the plurality of light source areas
Fig 10B 1008 shows 3 'point light sources' in view of  Fig 13 1403 pinhole  
			wherein the plurality of light source areas 
Fig 10B 1008 shows 3 'point light sources' in view of  Fig 13 1403 pinhole  
comprises at least two light source areas
2 of Fig 10B 1008 shows 3 'point light sources' in view of  Fig 13 1403 pinhole  
			
		

a sampling unit, Fig 10B 1007 light sensor
adapted to sample [0057] light sensor 1007 is configured to receive the reflected light
fingerprint data  [0057] light sensor 1007 is configured to receive the reflected light
on positions see Fig 10B wherein the Finger Ridges contact screen 1006
of the screen Fig 10B 1006 protective layer
corresponding to the position information [0017] position of the contact
of [[the at least two]]fingerprints; 
[0017] the fingerprint of the user 
in view of  Fig 10A Finger (i.e. two ridges) 
 in further view of  [0003] ridges

	Wang does not disclose
an identifying unit, adapted to identify the sampled fingerprint data to obtain an identification result; 
and a control unit, adapted to control the electronic device to unlock 
          or to remain in a locked state based on the identification result.
		at least two fingerprints
	Jia teaches
at least two fingerprints  
Abstract  fingerprint of a plurality of fingers
in view of  pg2 step 3 fingerprint information of a plurality of fingers

an identifying unit, pg 2 verification module
adapted to identify 
pg 2 Step3: the acquired fingerprint is compared with the pre-stored fingerprint and  is 
  	unlocked if verified
in view of pg 5 if the array information is consistent, the verification can be successful
the sampled fingerprint data; 
pg 2 Step3: the acquired fingerprint is compared with the pre-stored fingerprint and  is 
  	unlocked if verified
in view of pg 5 the pixel unit center point of each finger fingerprint in the acquired 
combined finger print is determined
to obtain an identification result  pg 2 step 3 verification is successful
 
and a control unit, pg 2 unlocking module
adapted to control the electronic device to unlock pg 2 unlock action
          or to remain in a locked state 
pg 2 Step3 returns to step 2 if verification fails
based on the identification result.
pg 2 Step3:  verification is successful / verification fails

therefore 
	Wang combined with Jia teach  all the limitations referring to at least two fingerprints

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang and Jia as elements known in the prior art combined to yield predictable results.  For example, Wang   teaches in [0003] that fingerprints are useful in biometric recognition in the field of authentication.  Moreover, Jia  teaches that fingerprint recognition may be used in verification between an acquired fingerprint and a stored fingerprint such that if a comparison is successful the device may be unlocked suggesting that the electronic device may be in a locked state to thereby arrive at the claimed invention.  And further, Wang is focused on the arrangement of components to perform fingerprint recognition but is substantially silent with respect to the application thereof save for the mention of authentication.  In any event, Wang is silent on locking and unlocking an electronic device.  Jia cures Wang's deficiencies to arrive at the claimed invention.



As to claim 7,   
Wang discloses 
wherein the fingerprint data [0057] light sensor 1007 is configured to receive the reflected light
sampled by the sampling unit Fig 10B 1007 light sensor
comprises:
a fingerprint information on positions of the screen Fig 10A Finger (i.e. two ridges)
corresponding to the position information [0017] position of the contact
of [[the at least two]]fingerprints 
[0017] the fingerprint of the user 
in view of  Fig 10A Finger (i.e. two ridges) 
 in further view of  [0003] ridges
Wang does not disclose
at least two fingerprints
Jia teaches
at least two fingerprints  
Abstract  fingerprint of a plurality of fingers
in view of  pg2 step 3 fingerprint information of a plurality of fingers

therefore 
	Wang combined with Jia teach  all the limitations referring to at least two fingerprints

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang and Jia as elements known in the prior art combined to yield predictable results.  For example, Wang   teaches in [0003] that fingerprints are useful in biometric recognition in the field of authentication.  Moreover, Jia  teaches that fingerprint recognition may be used in verification between an acquired fingerprint and a stored fingerprint such that if a comparison is successful the device may be unlocked suggesting that the electronic device may be in a locked state to thereby arrive at the claimed invention.  And further, Wang is focused on the arrangement of components to perform fingerprint recognition but is substantially silent with respect to the application thereof save for the mention of authentication.  In any event, Wang is silent on locking and unlocking an electronic device.  Jia cures Wang's deficiencies to arrive at the claimed invention.


As to claim 8,   
Wang discloses 
wherein the fingerprint data [0057] light sensor 1007 is configured to receive the reflected light
sampled by the sampling unit Fig 10B 1007 light sensor
comprises   
a topology structure information   Fig 10B 1000
formed among all position information [0057]receiving reflected light
of fingerprints 
[0017] the fingerprint of the user 
in view of  Fig 10A Finger (i.e. two ridges) 
 in further view of  [0003] ridges


As to claim 9,   
 	Wang does not disclose
wherein the identifying unit is adapted to match the sampled fingerprint data with a relevant preset fingerprint data
	Jia teaches 
wherein the identifying unit pg 2 verification module
is adapted to match pg 5 if the array information is consistent, the verification can be successful
the sampled fingerprint data 
pg 2 Step3: the acquired fingerprint  
with a relevant preset fingerprint data  pg 2 finger print template

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang and Jia as elements known in the prior art combined to yield predictable results.  For example, Wang   teaches in [0003] that fingerprints are useful in biometric recognition in the field of authentication.  Moreover, Jia  teaches that fingerprint recognition may be used in verification between an acquired fingerprint and a stored fingerprint such that if a comparison is successful the device may be unlocked suggesting that the electronic device may be in a locked state to thereby arrive at the claimed invention.  And further, Wang is focused on the arrangement of components to perform fingerprint recognition but is substantially silent with respect to the application thereof save for the mention of authentication.  In any event, Wang is silent on locking and unlocking an electronic device.  Jia cures Wang's deficiencies to arrive at the claimed invention.

As to claim 10,   
 	Wang does not disclose
wherein the control unit is adapted to control the electronic device to unlock when all the sampled fingerprint data matches the relevant preset fingerprint data, otherwise, to control the electronic device to remain in a locked state.
	Jia teaches 
wherein the control unit pg 2 unlocking module
is adapted to control the electronic device to unlock pg 2 unlock action
when all the sampled fingerprint data matches the relevant preset fingerprint data, 
pg 2 Step3: the acquired fingerprint is compared with the pre-stored fingerprint and  is 
  	unlocked if verified
otherwise, to control the electronic device to remain in a locked state.
pg 2 Step3 returns to step 2 if verification fails

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang and Jia as elements known in the prior art combined to yield predictable results.  For example, Wang   teaches in [0003] that fingerprints are useful in biometric recognition in the field of authentication.  Moreover, Jia  teaches that fingerprint recognition may be used in verification between an acquired fingerprint and a stored fingerprint such that if a comparison is successful the device may be unlocked suggesting that the electronic device may be in a locked state to thereby arrive at the claimed invention.  And further, Wang is focused on the arrangement of components to perform fingerprint recognition but is substantially silent with respect to the application thereof save for the mention of authentication.  In any event, Wang is silent on locking and unlocking an electronic device.  Jia cures Wang's deficiencies to arrive at the claimed invention.

As to claim 11,   
Wang discloses the device further comprising: 
a display panel, Fig 10B 1003 and 1005
wherein the light source Fig 11 402  in view of  Fig 10B 1008
is configured on  see Fig 10B
the display panel Fig 10B 1003 and 1005


As to claim 12,   
Wang discloses 
the sampling unit Fig 10B 1007 light sensor
 comprises: 
	a light sensor Fig 10B 1007 light sensor
	adapted to sample light 
[0057] light sensor 1007 is configured to receive the reflected light
on positions of the screen Fig 10A-B Finger (i.e. two ridges in contact with 1006)
	corresponding to the position information [0017] position of the contact
of[[the at least two]] fingerprints
[0017] the fingerprint of the user 
in view of  Fig 10A Finger (i.e. two ridges) 
 in further view of  [0003] ridges

Wang does not disclose
at least two fingerprints

Jia teaches
at least two fingerprints  
Abstract  fingerprint of a plurality of fingers
in view of  pg2 step 3 fingerprint information of a plurality of fingers

therefore 
	Wang combined with Jia teach  all the limitations referring to at least two fingerprints

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang and Jia as elements known in the prior art combined to yield predictable results.  For example, Wang   teaches in [0003] that fingerprints are useful in biometric recognition in the field of authentication.  Moreover, Jia  teaches that fingerprint recognition may be used in verification between an acquired fingerprint and a stored fingerprint such that if a comparison is successful the device may be unlocked suggesting that the electronic device may be in a locked state to thereby arrive at the claimed invention.  And further, Wang is focused on the arrangement of components to perform fingerprint recognition but is substantially silent with respect to the application thereof save for the mention of authentication.  In any event, Wang is silent on locking and unlocking an electronic device.  Jia cures Wang's deficiencies to arrive at the claimed invention.




As to claim 13,   
Wang discloses wherein 
the screen Fig 10B 1006 protective layer
of the electronic device Fig 16 1700 display device in view of  [0066] phone
comprises 
a translucent cover plate, [0041] cover glass of the screen
the display panel Fig 10B 1003 and 1005
is disposed below  see  Fig 10B
the screen, Fig 10B 1006 protective layer
the light sensor Fig 10B 1007 light sensor
is disposed below see  Fig 10B
the display panel, Fig 10B 1003 and 1005

and light goes through see Fig 10A arrows depicting the claimed light
the display panel Fig 10B 1003 and 1005
into the light sensor. Fig 10B 1007 light sensor

	
Claim 14 is rejected on the basis previously presented in the rejection of claim 6.

Claim 15 is rejected on the basis previously presented in the rejection of claim 6.
In addition, Wang is silent on components of memory and processor; however, Jia teaches memory (pg 5 hardware memory) and processor  (pg 1 tablet computer)  to arrive at the claimed invention.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang and Jia as elements known in the prior art combined to yield predictable results.  For example, Wang   teaches in [0003] that fingerprints are useful in biometric recognition in the field of authentication.  Moreover, Jia  teaches that fingerprint recognition may be used in verification between an acquired fingerprint and a stored fingerprint such that if a comparison is successful the device may be unlocked suggesting that the electronic device may be in a locked state to thereby arrive at the claimed invention.  And further, Wang is focused on the arrangement of components to perform fingerprint recognition but is substantially silent with respect to the application thereof save for the mention of authentication.  In any event, Wang is silent on locking and unlocking an electronic device.  Jia cures Wang's deficiencies to arrive at the claimed invention.


Conclusion

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2499